 

Exhibit 10.3

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (“Agreement”) is made and entered into
effective as of the 6th day of November, 2019 by and among Business First
Bancshares, Inc., a Louisiana corporation and registered bank holding company
(“BFST”), Business First Bank, a Louisiana chartered bank and wholly-owned
subsidiary of BFST with its principal office in Baton Rouge, Louisiana (the
“Bank”), and Gregory Robertson (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive is an officer of BFST and/or the Bank;

 

WHEREAS, the boards of directors of BFST and the Bank (the “Boards”), without
the Executive’s participation in its deliberations, recognizes that the
possibility of a Change in Control (as hereinafter defined) of BFST or the Bank
exists or may exist in the future, and that the prospect or the occurrence of a
Change in Control can result in significant distractions of its key management
personnel because of the uncertainties inherent in such a situation;

 

WHEREAS, the Boards believe that it is beneficial to diminish the distraction of
the Executive by virtue of the personal uncertainties and risks created by a
potential Change in Control, and has determined that it is in the best interest
of BFST, its stockholders and the Bank for the services of the Executive to be
retained in the event of an occurrence of a Change in Control and to provide for
the Executive’s continued dedication and efforts in such event without undue
concern for the Executive’s personal financial and employment security; and

 

WHEREAS, to induce the Executive to remain employed with BFST and/or the Bank,
particularly in the event of a threat or the occurrence of a Change in Control,
BFST and the Bank desire to enter into this Agreement with the Executive to
provide the Executive with certain benefits in the event of a Change in Control.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, BFST, the Bank and the Executive
hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1     Definitions. The following terms shall have the definitions set forth
below for purposes of this Agreement.

 

(a)     “Base Salary” means the Executive’s annual base salary from BFST and/or
the Bank, as applicable, excluding bonuses, commissions, incentive, and all
other remuneration for services rendered to BFST, the Bank or their respective
affiliates thereof, and prior to reduction for any salary contributions to a
plan established pursuant to Code section 125, Code section 409A, or Code
section 401(k).

 

(b)     “Cause” means, with respect to an Executive’s termination of employment
by BFST or the Bank means: (i) performance of any act or failure to perform any
act in bad faith and to the detriment of BFST or the Bank; (ii) dishonesty,
intentional misconduct or material breach of any agreement with BFST or the
Bank; or (iii) commission of a crime involving dishonesty, breach of trust, or
physical or emotional harm to any person. Whether Cause exists, whether Cause is
susceptible to correction and whether Cause has been corrected shall be
determined in the sole discretion of the Boards.

 

 

--------------------------------------------------------------------------------

 

 

(c)     “Change in Control” means the occurrence of any of the following events:

 

(i)     the consummation of a transaction as a result of which any person
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Securities
Exchange Act of 1933, as amended (the “Exchange Act”)), directly or indirectly,
of securities of BFST or the Bank representing fifty percent (50%) or more of
the total voting power represented by BFST’s or the Bank’s then outstanding
voting securities. For the purposes of this paragraph (i), the term “person”
shall have the same meaning as when used in Sections 13(d) and 14(d) of the
Exchange Act but shall exclude:

 

(A)     a trustee or other fiduciary holding securities under an Executive
benefit plan of BFST or an affiliate of BFST (including, without limitation, the
Bank);

 

(B)     a corporation or other entity owned directly or indirectly by the
shareholders of BFST in substantially the same proportions as their ownership of
common stock of BFST;

 

(C)     BFST; and

 

(D)     a corporation or other entity of which at least a majority of its
combined voting power is owned directly by BFST;

 

(ii)     the consummation of the sale, lease, transfer or other disposition by
BFST or the Bank of all or substantially all of the assets of either BFST or the
Bank to any third party other than (A) the sale or disposition of all or
substantially all of the assets of BFST to a person or persons who beneficially
own, directly or indirectly, at least fifty percent (50%) or more of the
combined voting power of the outstanding voting securities of BFST at the time
of the sale or (B) to a corporation or other entity owned directly or indirectly
by the shareholders of BFST in substantially the same proportions as their
ownership of the common stock of the consolidation or corporate reorganization
which does not result in a Change in Control as defined herein;

 

(iii)     a change in the effective control of BFST which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For the purpose of this paragraph, if any person is considered to be in
effective control of BFST, the acquisition of additional control of BFST by the
same person will not be considered a Change in Control;

 

(iv)     a complete winding up, liquidation or dissolution of BFST or the Bank;
or

 

2

--------------------------------------------------------------------------------

 

 

(v)     the consummation of a merger or consolidation of BFST or the Bank with
or into any other entity or any other corporate reorganization, other than a
merger, consolidation or other corporate reorganization that would result in the
voting securities of BFST or the Bank outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
BFST or the Bank, or such surviving entity or its parent outstanding immediately
after such merger, consolidation or other corporate reorganization, but
excluding any series of transactions that the Administrator determines shall not
be a Change in Control.

 

Notwithstanding any provision of this Section 1(b) to the contrary, the
following transactions shall not constitute a Change in Control for purposes of
this Agreement: (A) if the transaction’s sole purpose is to change the legal
jurisdiction of BFST's or the Bank’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the securities of BFST or the Bank immediately before such transaction,
such transaction shall not constitute a Change in Control; or (B) a sale by BFST
of its securities in a transaction, the primary purpose of which is to raise
capital for BFST’s or the Bank’s operations and business activities, including,
without limitation, an initial public offering of shares under the Securities
Act or other applicable law shall not constitute a Change in Control.

 

(d)      “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)     “Disability” means a total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

(f)     “Good Reason” means the occurrence of any of the following, in each case
without the Executive's written consent:

 

(i)     a material reduction in the Executive's base salary;

 

(ii)     a material change in the geographic location of the Executive's
principal place of employment; for this purpose, a material change shall be
limited to a relocation of such principal place of employment by more than
seventy-five (75) miles;

 

(iii)     any material breach by BFST or the Bank of any material provision of
any material agreement between the Executive and BFST and/or the Bank, as
applicable;

 

(iv)     a material, adverse change in the Executive's authority, duties, or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law); or

 

(v)     a material, adverse change in the authority, duties, or responsibilities
of the supervisor to whom the Executive is required to report.

 

In each case, the Executive cannot terminate the Executive's employment for Good
Reason without first giving written notice to the Boards of the existence of the
circumstances providing grounds for termination for Good Reason and giving BFST
and the Bank at least sixty (60) days from the date on which such notice is
provided to cure such circumstances. If the Executive does not provide such
notice within sixty (60) days after the first occurrence of the applicable
grounds, or if the Executive does not actually terminate employment within one
hundred eighty (180) days after the first occurrence of the applicable grounds,
then the Executive will be deemed to have waived his or her right to terminate
for Good Reason with respect to such grounds. The foregoing definition of Good
Reason is intended to satisfy the safe harbor conditions for a separation from
service for Good Reason as described in Treasury Regulation
§ 1.409A-1(n)(2)(ii), and in all events is intended to satisfy the requirements
for a separation from service to be treated as an involuntary separation from
service pursuant to Treasury Regulation § 1.409A-1(n)(2)(ii), and should be
interpreted and administered in a manner that is consistent with such intent.

 

3

--------------------------------------------------------------------------------

 

 

(g)     “Qualifying Termination” means the Executive incurs an involuntary
termination of employment by BFST and/or the Bank, as applicable, other than for
Cause, or the Executive terminates employment with BFST and/or the Bank (i.e.,
resignation) for Good Reason.

 

ARTICLE 2
CHANGE IN CONTROL BENEFITS

 

2.1     If there occurs a Change in Control and either (x) within three (3)
months prior to the Change in Control, or (y) within twenty-four (24) months
following the Change in Control, the Executive incurs a Qualifying Termination,
then, in addition to all base salary and bonuses earned but not yet paid through
the applicable date, the Executive shall be entitled to the payments described
below from the Bank:

 

(a)     a cash lump-sum amount equal to two (2) times the amount of the
Executive’s then current Base Salary plus the average annual bonus received by
the Executive for the three calendar years preceding the date of the Change in
Control (the “Change in Control Payment”), with such Change in Control Payment
to be paid not later than thirty (30) days following the date the applicable
event set forth in Section 2.1 above occurs; and

 

(b)     from the date the events set forth in Section 2.1 above occur, pay the
monthly premium for eighteen (18) months for the Executive to maintain and
continue, without interruption, the Executive’s (and, if applicable, the
Executive’s family) health and medical benefits coverage (the “COBRA Benefits”)
under the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended.

 

2.2     Notwithstanding any provision of this Agreement to the contrary, neither
BFST nor the Bank shall be required to pay any benefit under this Agreement if,
upon the advice of counsel, BFST or the Bank determines that the payment of such
benefit would be prohibited by 12 C.F.R. Part 359 or any successor regulations
regarding Executive compensation promulgated by any regulatory agency having
jurisdiction over BFST, the Bank or any of their respective affiliates. If any
payments or benefits received or to be received by the Executive in connection
with a Change in Control (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement, or otherwise) constitute “parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Section 2.2, be subject to the excise tax imposed under Section 4999 of the Code
according to an independent accounting firm or independent tax counsel, then
such payments shall be reduced by the minimum possible amount in a manner that
is consistent with the requirements of Section 409A of the Code until no amount
payable to the Executive will be subject to excise taxes imposed under Section
4999 of the Code.

 

2.3     Receipt of the Change in Control Payment and the COBRA Benefits is
subject to the Executive’s compliance with the restrictive covenants set forth
in Exhibit A to this Agreement, which Exhibit A is a part of and incorporated by
reference into this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

ARTICLE 3
CONFIDENTIALITY

 

The Executive, BFST and the Bank agree that the terms of this Agreement as well
as the discussions preliminary to, or relating to, this Agreement will be kept
strictly confidential, except to accountants, legal counsel and other
professional consultants and advisors engaged by Executive, and except as
disclosure is required by law or deemed appropriate by counsel to BFST and the
Bank.

 

ARTICLE 4
AMENDMENT AND TERMINATION OF AGREEMENT

 

This Agreement may be amended or terminated only by a written agreement executed
by BFST, the Bank (or their respective successors) and the Executive. This
Agreement will terminate automatically upon the earliest to occur of the
following: (a) the Executive’s termination of employment for any reason more
than three (3) months prior to a Change in Control; (b) the Executive’s
voluntary termination of employment other than for Good Reason, or the
Executive’s involuntary termination of Employment for Cause, in each case within
three (3) months before, in connection with, or within twenty-four (24) months
following a Change in Control, (c) the completion of payment of the Change in
Control Payment and the COBRA Benefits provided for in Section 2.1 of this
Agreement, or (d) the fifth (5th) anniversary of the date of this Agreement.

 

ARTICLE 5
GENERAL

 

5.1     Severability. If any term or other provision of this Agreement is held
to be illegal, invalid or unenforceable by any rule of law or public policy, (a)
such term or provision will be fully severable and this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
were not a part hereof; (b) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by such illegal,
invalid or unenforceable provision or by its severance from this Agreement; and
(c) there will be added automatically as a part of this Agreement a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible and still be legal, valid and enforceable without decreasing the
Executive’s right hereunder. If any provision of this Agreement is so broad as
to be unenforceable, the provision will be interpreted to be only as broad as is
enforceable.

 

5.2     Successors; Binding Agreement. This Agreement shall be binding upon and
shall inure to the benefit of BFST, the Bank, their respective successors and
assigns, and each of BFST and the Bank shall require any successors and assigns
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that BFST and the Bank would be required to perform it if no
such succession or assignment had taken place. Neither this Agreement nor any
right or interest hereunder shall be assignable or transferable by the
Executive, his beneficiaries or legal representatives, except by will or by the
laws of descent and distribution, in which case, the Agreement may be
enforceable only to the extent provided herein.

 

5.3     Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by BFST or
the Bank and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any other
agreements with BFST or the Bank.

 

5

--------------------------------------------------------------------------------

 

 

5.4     Full Satisfaction; Waiver and Release. As a condition to receiving the
payments and benefits hereunder, the Executive shall execute a document in
customary form, releasing and waiving any and all claims, causes of actions and
the like against BFST, the Bank and their respective successors, stockholders,
officers, trustees, agents and Executives, regarding all matters relating to the
Executive’s service as an Executive of BFST and/or the Bank or any affiliates
thereof and the termination of such relationship. Such claims include, without
limitation, any claims arising under Age Discrimination in Employment Act of
1967, as amended (the “ADEA”); Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991, as amended; the Equal Pay Act of 1962;
the American Disabilities Act of 1990; the Family Medical Leave Act, as amended;
the Employee Retirement Income Security Act of 1974, as amended; or any other
federal, state or local statute or ordinance, but exclude any claims that arise
out of an asserted breach of the terms of this Agreement or current or future
claims related to the matters described in this Section 5.4.

 

5.5     Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and administered in
accordance with Section 409A of the Code. Any payments under this Agreement that
may be excluded from Section 409A of the Code either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A of the Code to the maximum extent possible. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a "separation from service" under Section 409A of the Code.

 

5.6     No Guaranty of Employment. Nothing in this Agreement shall be construed
as constituting a commitment, guarantee, agreement or understanding of any kind
or nature that BFST and/or the Bank shall continue to employ, retain or engage
the Executive. This Agreement shall not affect in any way the right of BFST
and/or the Bank to terminate the employment or engagement of the Executive at
any time and for any reason whatsoever and to remove the Executive from any
position with BFST and/or the Bank.

 

5.7     APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF
THE PARTIES SUBJECT TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF LOUISIANA WITHOUT REGARD TO THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

 

5.8     Entire Agreement. This Agreement constitutes the full understanding of
the parties, a complete allocation of risks between them and a complete and
exclusive statement of the terms and conditions of their agreement relating to
the subject matter hereof and supersedes any and all prior agreements, whether
written or oral, that may exist between the parties with respect thereto.

 

5.9     Multiple Counterparts. For the convenience of the parties hereto, this
Agreement may be executed in one or more counterparts, each of which will be
deemed an original, and all counterparts hereof so executed by the parties
hereto, whether or not such counterpart will bear the execution of each of the
parties hereto, will be deemed to be, and will be construed as, one and the same
Agreement. A telecopy or facsimile transmission of a signed counterpart of this
Agreement will be sufficient to bind the party or parties whose signature(s)
appear thereon.

 

5.10     Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel to enforce any provision of this
Agreement, except by written instrument signed by the party charged with such
waiver or estoppel.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Business First Bancshares, Inc., Business First Bank, and
the Executive have executed this Change in Control Agreement this 6th day of
November 2019.

 

 

EXECUTIVE: 

 

 

 

        Gregory Robertson       Print Name: /s/ Gregory Robertson

 

 

  BUSINESS FIRST BANCSHARES, INC.:               By: /s/ David R. Melville, III 
      

 

  Print name: David R. Melville, III          

 

  Title: President/CEO

 

 

  BUSINESS FIRST BANK:               By: /s/ David R. Melville, III          

 

  Print name: David R. Melville, III

 

  Title:

President/CEO

 

7

--------------------------------------------------------------------------------

 

 

Exhibit A

 

RESTRICTIVE COVENANTS

 

ARTICLE 1
Non-Disclosure and Confidentiality

 

1.1     Proprietary Information. Executive acknowledges that, by the nature of
Executive’s duties, Executive has had and will continue to have access to and
become informed of confidential, proprietary, and highly sensitive information
relating to BFST and the Bank and which is a competitive asset of BFST and the
Bank, including, without limitation, information pertaining to: (i) the
identities of the Bank’s existing and prospective customers or clients,
including names, addresses, credit status, and pricing levels; (ii) the habits
and customs of the Bank’s existing and prospective customers or clients;
(iii) financial information about BFST and the Bank; (iv) product and systems
specifications, concepts for new or improved products and other product or
systems data; (v) the identities of, and special skills possessed by, the Bank’s
employees; (vi) the identities of and pricing information about the Bank’s
suppliers and vendors; (vii) training programs developed by the Bank; (viii)
pricing studies, information and analyses; (ix) current and prospective products
and inventories; (x) financial models, business projections and market studies;
(xi) BFST’s and the Bank’s financial results and business conditions; (xii)
business plans and strategies; (xiii) special processes, procedures, and
services of the Bank and its suppliers and vendors; and (xiv) computer programs
and software developed by the Bank or its consultants (collectively,
“Proprietary Information”).

 

1.2     Use of Proprietary Information. Executive agrees not to: (i) use, at any
time, any Proprietary Information for Executive’s own benefit and for the
benefit of another; or (ii) disclose, directly or indirectly, any Proprietary
Information to any person who is not a current employee of the Bank, except in
the performance of the duties assigned to Executive by the Bank, at any time
prior or subsequent to the termination of Executive’s employment with the Bank,
except as such disclosure may be required by law. Executive further agrees not
to make copies of any Proprietary Information, except in the performance of the
duties assigned to Executive by the Bank.

 

1.3     Recipient Materials. Executive acknowledges that all memoranda, notes,
records, reports, manuals, books, papers, letters, client and customer lists,
contracts, software programs, information and records, drafts of instructions,
guides and manuals, and other documentation (whether in draft or final form),
and other sales or financial information and aids relating to the Bank’s
business, and any and all other documents containing Proprietary Information
furnished to Executive by any representative of the Bank or otherwise acquired
or developed by Executive in connection with Executive’s association with the
Bank (collectively, “Recipient Materials”) shall at all times be the property of
the Bank. Within twenty-four (24) hours of the termination of Executive’s
employment with the Bank, Executive shall return to the Bank any Recipient
Materials which are in Executive’s possession, custody or control.

 

Exhibit A - 1

--------------------------------------------------------------------------------

 

 

ARTICLE 2
Non-Solicitation and Non-Competition

 

2.1     Acknowledgements. Executive acknowledges that the special relationship
of trust and confidence between Executive, the Bank, and its clients and
customers creates a high risk and opportunity for Executive to misappropriate
the relationship and goodwill existing between the Bank and its clients and
customers. Executive further acknowledges and agrees that it is fair and
reasonable for the Bank to take steps to protect itself from the risk of such
misappropriation. Executive further acknowledges that throughout Executive’s
employment with the Bank, Executive has been and shall continue to be provided
with access to and informed of Proprietary Information, which shall enable
Executive to benefit from BFST’s and the Bank’s goodwill and know-how. Executive
acknowledges that it would be inevitable in the performance of Executive’s
duties as a director, officer, employee, investor, agent or consultant of any
person, association, entity, or company which competes with BFST or the Bank, or
which intends to or may compete with BFST or the Bank, to disclose and/or use
the Proprietary Information, as well as to misappropriate BFST’s and the Bank’s
goodwill and know-how, to or for the benefit of such other person, association,
entity, or company. Executive also acknowledges that, in exchange for the
execution of the non-solicitation restrictions and non-competition restrictions
set forth in this Exhibit A, Executive has received substantial, valuable
consideration. Executive further acknowledges and agrees that this consideration
constitutes fair and adequate consideration for the execution of the
non-competition and the non-solicitation restrictions set forth in this Exhibit
A.

 

2.2     Non-Solicitation of Employees. During the twenty four (24) month period
following the Change in Control (the “Restricted Period”), Executive shall not
take any actions, whether on behalf of Executive or Executive’s then current
employer or any other person or entity, to hire, solicit, induce or attempt to
induce any individual who worked for or was affiliated with the Bank (either as
an employee or a contractor) in the twelve (12) month period immediately
preceding the Change in Control, to terminate their employment with the Bank, to
work for a competitor of the Bank or any affiliate of the Bank, or to violate
any covenants that any such other employee may have with the Bank.

 

2.3     Non-Solicitation of Business. During the Restricted Period, the
Executive shall not take any actions, directly or indirectly, whether to assist
or aid the Executive, the Executive’s then-current employer, or any other person
in soliciting business with or attempting to solicit business with, accepting
business from, or servicing the persons or entities with whom the Bank had a
customer relationship during the two (2) year period prior to the Change in
Control.

 

2.4     Non-Competition. During the period of employment and the Restricted
Period, the Executive shall not, whether on behalf of himself or any other
entity, engage, directly or indirectly, either as proprietor, stockholder,
partner, officer, director, consultant, employee or otherwise, for any entity
engaged in a business similar to that of BFST and the Bank that maintains a
location in the Louisiana Parishes and Texas Counties set forth on Schedule 2.4
of this Exhibit A, which Schedule 2.4 may be amended from time to time by the
Bank to include any additional parishes and counties in which the Bank has a
branch banking facility, which amendments will be presented to Executive in
writing and will become effective and binding on Executive unless Executive
provides a notice of termination of this Agreement on or prior to the fifth
(5th) business day following the date on which notice of the amendment is duly
provided to Executive. Notwithstanding the foregoing, Executive may invest in
the securities of any enterprise if (i) such securities are listed on any
national or regional securities exchange, (ii) Executive does not beneficially
own more than one percent (1%) of the outstanding capital stock of such
enterprise, and (iii) Executive does not otherwise participate in the activity
of such enterprise. For purposes of this Exhibit A, Executive acknowledges and
agrees that the “business” of BFST and the Bank and their affiliates involves
and relates to extending credit, accepting deposits, and engaging in those other
activities permissible for bank holding companies and FDIC-insured financial
institutions, either directly or indirectly, through financial or operating
subsidiaries and affiliates; that Executive understands and knows the business
in which BFST and the Bank and their affiliates is engaged and the scope,
activities and business pursuits involved in the business of BFST and the Bank
and their affiliates; and that the noncompetition and non-solicitation covenants
contained in this Exhibit A prohibit the Executive from engaging, in any
capacity or any position, and from conducting any activities or business similar
to that of BFST and the Bank and their affiliates. As used in this Exhibit A,
“customers” includes, but is not limited to, businesses, persons and entities
for whom BFST and the Bank and their affiliates has extended credit, accepted
deposits or provided other financial services, or with whom BFST and the Bank
and their affiliates has had contracts, agreements, arrangements or any type of
business, or working relationship. Executive acknowledges and represents that he
understands the nature of the customer relationships of BFST and the Bank and
their affiliates and who and what comprises its customers. As used in this
Exhibit A, “BFST and the Bank and their affiliates” includes any and all
predecessor, successor, parent subsidiary and affiliate entities.

 

Exhibit A - 2

--------------------------------------------------------------------------------

 

 

2.5     Reasonable Restrictions. Executive agrees that the non-competition and
non-solicitation restrictions set forth in this Exhibit A are ancillary to an
otherwise enforceable agreement, are supported by independent valuable
consideration, and that the limitations as to time, geographical area, and scope
of activity to be restrained by this Exhibit A are reasonable and acceptable,
and do not impose any greater restraint than is reasonably necessary to protect
the goodwill and other business interests of the Bank. Executive agrees that if,
at some later date, a court of competent jurisdiction determines that the
non-competition and non-solicitation agreements set forth in this Exhibit A do
not meet the criteria set forth by applicable law, this Exhibit A may be
reformed by the court and enforced to the maximum extent permitted under
applicable law.

 

2.6     Tolling. In the event BFST or the Bank shall file a lawsuit in any court
of competent jurisdiction alleging a breach of any of the obligations under this
Exhibit A, any time period that Executive is in breach of this Exhibit A shall
be deemed tolled as of the time such lawsuit is filed and shall remain tolled
until such dispute finally is resolved.

 

2.7     Remedies. It is specifically understood and agreed that any breach of
the provisions of this Exhibit A is likely to result in irreparable injury to
BFST and the Bank and that the remedy at law alone will be an inadequate remedy
for such breach, and that in addition to any other remedy it may have, BFST and
the Bank shall be entitled to enforce the specific performance of this Exhibit A
by Executive in any court of competent jurisdiction and to seek both temporary
and permanent injunctive relief (to the extent permitted by law) without bond
and without liability should such relief be denied, modified or violated.
Neither the right to obtain such relief nor the obtaining of such relief shall
be exclusive or preclude BFST and the Bank from any other remedy.

 

Exhibit A - 3

--------------------------------------------------------------------------------

 

 

Schedule 2.4

 

Louisiana Parishes

 

Acadia

Claiborne

Jefferson Davis

Point Coupee

Saint Tammany

Ascension

De Soto

Lafayette

Red River

Tangipahoa

Assumption

East Carroll

Lafourche

Richland

Terrebonne

Beauregard

East Feliciana

Lincoln

Saint Charles

Union

Bienville

Easton Baton Rouge

Livingston

Saint Helena

Vermilion

Bossier

Franklin

Madison

Saint James

Washington

Caddo

Iberia

Morehouse

Saint John the Baptist

Webster

Caicasieu

Iberville

Orleans

Saint Landry

West Baton Rouge

Caldwell

Jackson

Ouachita

Saint Martin

West Carroll

Cameron

Jefferson

Plaquemine

Saint Mary

West Feliciana

 

 

Texas Counties

 

Collin

Dallas

Denton

Ellis

Kaufman

Rockwall

Tarrant

                                                                               
     

 